Judgment unanimously affirmed. Memorandum: The contentions of defendant that his arraignment on a special information and the admission of a Horizontal Gaze Nystagmus test were improper are not preserved for our review (see, CPL 470.05 [2]), and we decline to exercise our power to review them as a matter of discretion in the interest of justice (see, CPL 470.15 [6] [a]). County Court’s denial of defendant’s request for an adjournment of the suppression hearing was within the sound discretion of the court (see, People v Singleton, 41 NY2d 402, 405; see also, People v Hopkins, 76 NY2d 872, 873). Upon requesting an adjournment to produce a witness, defendant "failed to indicate to the court when, if ever, the witness! ] could be produced” (People v Patterson, 177 AD2d 1042, lv denied 79 NY2d 1052). (Appeal from Judgment of Ontario County Court, Harvey, J.— Felony Driving While Intoxicated.) Present—Lawton, J. P., Wesley, Callahan, Balio and Davis, JJ.